Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 2, the rear gate appears to be labeled with an incorrect reference sign. In Figure 1 and in the specification, the rear gate is designated by reference numeral 74, but in Figure 2 it appears to be labeled with 68, which is used elsewhere to designate the shaft(s) of the LSB drive line.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: plunger drive 54 and torque applied to plunger drive (trace 139). Examiner notes that the trace in Figure 7 representing the torque applied to the plunger drive is labeled with reference numeral 138, which appears to be incorrect, as 138 is already used in Figure 6 to designate the trace representing the flywheel power contribution.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in [0047] line 5 (page 14 line 10), “trace 133” should read “trace 132” to be consistent with the figure, and in [0050] lines 3-4 (page 15 lines 12-13) the second recitation of “the torque applied to the ring gear (trace 140)” should be deleted as this is redundant.  
Appropriate correction is required.

Claim Objections
Claims 7, 8, and 16 are objected to because of the following informalities: 
Claim 7: in line 2, “coupled to LSB drive line” should read “coupled to the LSB drive line”
Claim 8: in line 2, “in manner” should read “in a manner”
Claim 16: in line 1, “wherein planetary gear train” should read “wherein the planetary gear train”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-11, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 10, and 18, the term “substantially constant” in lines 5, 7, and 5, respectively, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding Claims 2 and 18, the preambles of the claims recite “wherein the work vehicle further contains”; however, a work vehicle has not been positively recited as a part of the invention and can thus not be further limited. Examiner notes that the respective independent claims both recite “a large square baler (LSB) attachable to a work vehicle” (emphasis added), meaning that the work vehicle itself is not a requirement of the claims. Accordingly, the scopes of Claims 2 and 18 are rendered unclear.
Regarding Claim 11, the limitation “the ring gear” does not have antecedent basis in the claim. Examiner notes that a ring gear is positively recited in Claim 3, but Claim 11 does not depend from Claim 3.
Regarding Claim 19, the limitation “the output of the auxiliary motor” in line 2 does not have sufficient antecedent basis in the claim.
Claim 20 is rejected by virtue of its dependence upon Claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohr et al., hereinafter Mohr (DE 19621391, provided by Applicant). For text citations of Mohr, refer to the machine translation provided by the Applicant with the IDS mailed 06/22/2021.
Regarding Claim 1, Mohr discloses (Figures 1 and 2) torque smoothing apparatus (assembly of flywheel 18 and transmission block 19) utilized in conjunction with a large square baler (LSB) attachable to a work vehicle containing a vehicle engine ([0011] line 4), the LSB (baler 1) including a bale chamber (press channel 2), a plunger (press piston 5) mounted for reciprocation within the bale chamber, and an LSB drive line (main drive shaft 15) rotationally driven by the vehicle engine when the LSB is attached to the work vehicle, the torque smoothing apparatus comprising: a planetary gear train ([0004] lines 1-2: “planetary summation gear”; assembly of sun gear 11, planet carrier 14 with planetary gears 13, and ring gear 16); a flywheel (flywheel 18) mechanically coupled to the LSB drive line through the planetary gear train ([0005] lines 1-2; flywheel 18 is connected to main drive shaft 15 via cardan shaft 17, gears 8/9, and the planetary summation gear); an auxiliary motor (second drive 24) having a motor output further mechanically coupled to the LSB drive line through the planetary gear train ([0005] lines 1-3; Figure 2 shows the second drive 24 connected to main drive shaft 15 via the planetary summation gear); and a controller (control electronics 26) operably coupled to the auxiliary motor ([0013] lines 1-2), the controller configured to command the auxiliary motor to selectively apply torque to the LSB drive line ([0013] lines 3-6; the control electronics 26 command the second drive 24 to adjust its speed as needed, i.e. “selectively” adjust speed, to maintain a constant speed of the main drive shaft 15, i.e. to selectively apply torque to the main drive shaft 15) such that the torque applied by the auxiliary motor, taken in combination with a torque contribution of the flywheel, reduces variations in torque demands placed on the vehicle engine as the plunger reciprocates within the bale chamber to form crop bales utilizing the LSB ([0003] lines 1-2, [0006] lines 2-4: control electronics 26 monitors the speed of main drive shaft 15, which is influenced by both the flywheel 18 via cardan shaft 17 and the second drive 24, and controls second drive 24 in such a manner that the speed of main drive shaft 15 remains constant throughout the baling operation). Examiner note: as speed corresponds to torque in a known relationship, monitoring and controlling speed is inherently monitoring and controlling torque.
Regarding Claim 2, Mohr discloses (Figures 1 and 2) the work vehicle further contains a Power Take-Off (PTO) shaft mechanically linked between the vehicle engine and the LSB drive line ([0005] lines 1-2; PTO shaft is linked to main drive shaft 15 via cardan shaft 17, gears 8/9, and the planetary summation gear); and wherein the controller (control electronics 26) is configured to control the auxiliary motor (second drive 24) to maintain the PTO shaft at a substantially constant rotational speed during bale formation by the LSB ([0013] lines 8-10, [0003] lines 1-2; the PTO shaft speed is maintained at a constant value during the baling operation by using the control electronics 26 to control second drive 24).
Regarding Claim 3, Mohr discloses (Figure 2) the planetary gear train comprises: a ring gear (ring gear 16) mechanically coupled to the output of the auxiliary motor (second drive 24) in a fixed rotational relationship ([0012] lines 15-16; ring gear 16 is coupled to the output of second drive 24 via gear 22 and are thereby in a “fixed rotational relationship” as defined in paragraph [0022] of the specification of the instant application); a planet-carrier assembly including a carrier (planet carrier 14) and a plurality of planet gears (planetary gears 13), the plurality of planet gears supported by the carrier and engaging a toothed inner periphery of the ring gear ([0012] line 15); and a sun gear (sun gear 11) coaxial with the ring gear and the carrier assembly, the sun gear engaging the plurality of planet gears ([0012] lines 4-6).
Regarding Claim 4, Mohr discloses (Figures 1 and 2) the flywheel (flywheel 18) is mechanically coupled to the LSB drive line (main drive shaft 15) through the sun gear (sun gear 11) and through the planet-carrier assembly (planet carrier 14 with planetary gears 13). Examiner note: Figure 1 shows flywheel 18 mounted on, i.e. mechanically coupled to, cardan shaft 17, which is shown in Figure 2 to be mechanically coupled to the main drive shaft 15 via gears 8/9, carrier 14 with planetary gears 13, and sun gear 11. As the claim does not require the flywheel to be directly coupled to the sun gear and planet-carrier assembly, this limitation of the claim is met.
Regarding Claim 5, Mohr discloses (Figures 1 and 2) the flywheel (flywheel 18) is rotationally fixed to the sun gear (sun gear 11). Examiner note: flywheel 18 is mechanically coupled to hollow shaft 10 via cardan shaft 17 and gears 8/9, and hollow shaft 10 is rotationally fixed to sun gear 11 ([0012] lines 4-5). As the claim does not require the flywheel to be directly rotationally fixed to the sun gear, this limitation of the claim is met.
Regarding Claim 6, Mohr discloses (Figure 2) the LSB drive line comprises a drive line shaft (main drive shaft 15) around which the planet-carrier assembly (planet carrier 14 with planetary gears 13) is disposed; and wherein the carrier (planet carrier 14) is rotationally fixed to the drive line shaft ([0012] line 14).
Regarding Claim 7, Mohr discloses (Figure 2) the auxiliary motor (second drive 24) is mechanically coupled to LSB drive line (main drive shaft 15) through the ring gear (ring gear 16; [0012] lines 15-16). 
Regarding Claim 8, Mohr discloses (Figure 2) the controller (control electronics 26) commands the auxiliary motor (second drive 24) in a manner causing a rotational direction of the ring gear (ring gear 16) to reverse during a plunger stroke compression phase of the plunger ([0013] lines 11-13: the second drive 24 can be run in reverse; since the output of the second drive is connected to ring gear 16 via gear wheel 22, the ring gear will also run in reverse).
Regarding Claim 9, Mohr discloses (Figure 2) a sensor (speed sensor 25) providing sensor data indicative of Power Take-Off (PTO) speed of a PTO shaft mechanically linked between the vehicle engine and the LSB drive line ([0005] lines 1-2, [0013] lines 1-2; the cardan shaft 17 is connected to the PTO shaft of the vehicle, so the measured speed of the cardan shaft is indicative of the PTO speed); wherein the controller (control electronics 26) is coupled to the sensor and is configured to adjust motor speed to reduce variations in the PTO speed during operation of the torque smoothing apparatus ([0013] lines 8-10, [0003] lines 1-2; the PTO speed is maintained at a constant value during the baling operation by using the control electronics 26 to adjust the speed of second drive 24).
Regarding Claim 17, Mohr discloses (Figures 1 and 2) torque smoothing apparatus (assembly of flywheel 18 and transmission block 19) utilized in conjunction with a large square baler (LSB) attachable to a work vehicle containing a vehicle engine ([0011] line 4), the LSB (baler 1) including an LSB drive line (main drive shaft 15) rotationally driven by the vehicle engine when the LSB is attached to the work vehicle, the torque smoothing apparatus comprising: a planetary gear train ([0004] lines 1-2: “planetary summation gear”; assembly of sun gear 11, planet carrier 14 with planetary gears 13, and ring gear 16); an auxiliary motor (second drive 24) mechanically linked to the LSB drive line through the planetary gear train ([0005 lines 1-3) in a variable rotational relationship ([0012] lines 18-21); a flywheel (flywheel 18) further mechanically linked to the LSB drive line through the planetary gear train ([0005] lines 1-2; flywheel 18 is connected to main drive shaft 15 via cardan shaft 17, gears 8/9, and the planetary summation gear) in a variable rotational relationship ([0012] lines 17-21; if the speed of main drive shaft 15 can be adjusted by changing the speed of the second drive, the first drive, i.e. the assembly of flywheel 18 and cardan shaft 17, will also have a variable rotational relationship with the main drive shaft 15); and a controller (control electronics 26) operably coupled to the auxiliary motor ([0013] lines 1-2), the controller configured to command the auxiliary motor to selectively apply torque to the LSB drive line through the planetary gear train ([0013] lines 3-6: the control electronics 26 command the second drive 24 to adjust its speed as needed, i.e. “selectively” adjust speed, to maintain a constant speed of the main drive shaft 15, i.e. to selectively apply torque to the main drive shaft 15; as second drive 24 is connected to main drive shaft 15 via the planetary summation gear, thus the torque is selectively applied to the LSB drive line through the planetary gear train) such that the torque applied by the auxiliary motor, taken in combination with a torque contribution of the flywheel, reduces variations in torque demands placed on the vehicle engine during bale formation within the LSB ([0003] lines 1-2, [0006] lines 2-4: control electronics 26 monitors the speed of main drive shaft 15, which is influenced by both the flywheel 18 via cardan shaft 17 and the second drive 24, and controls second drive 24 in such a manner that the speed of main drive shaft 15 remains constant throughout the baling operation). Examiner note: as speed corresponds to torque in a known relationship, monitoring and controlling speed is inherently monitoring and controlling torque.
Regarding Claim 18, Mohr discloses (Figures 1 and 2) the work vehicle further contains a Power Take-Off (PTO) shaft mechanically linked between the vehicle engine and the LSB drive line ([0005] lines 1-2; PTO shaft is linked to main drive shaft 15 via cardan shaft 17, gears 8/9, and the planetary summation gear); and wherein the controller (control electronics 26) is configured to control the auxiliary motor (second drive 24) to maintain the PTO shaft at a substantially constant rotational speed during bale formation by the LSB ([0013] lines 8-10, [0003] lines 1-2; the PTO shaft speed is maintained at a constant value during the baling operation by using the control electronics 26 to control second drive 24).
Regarding Claim 19, Mohr discloses (Figure 2) the planetary gear train comprises: a ring gear (ring gear 16) mechanically coupled to the output of the auxiliary motor (second drive 24) in a fixed rotational relationship ([0012] lines 15-16; ring gear 16 is coupled to the output of second drive 24 via gear 22 and are thereby in a “fixed rotational relationship” as defined in paragraph [0022] of the specification of the instant application); a planet-carrier assembly including a carrier (planet carrier 14) and a plurality of planet gears (planetary gears 13), the plurality of planet gears supported by the carrier and engaging a toothed inner periphery of the ring gear ([0012] line 15); and a sun gear (sun gear 11) coaxial with the ring gear and the carrier assembly, the sun gear engaging the plurality of planet gears ([0012] lines 4-6).
Regarding Claim 20, Mohr discloses (Figures 1 and 2) the LSB (baler 1) further includes a plunger (press piston 5) mounted for reciprocation within a bale chamber (press channel 2); and wherein the ring gear (ring gear 16) reverses rotational direction during a compression phase of the plunger when reciprocating in the bale chamber ([0013] lines 11-13: the second drive 24 can be run in reverse; since the output of the second drive is connected to ring gear 16 via gear wheel 22, the ring gear will also run in reverse).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr as applied to Claim 1 above and further in view of Bonte et al., hereinafter Bonte (US 9,730,391).
Regarding Claim 10, Mohr discloses (Figure 1) the LSB (baler 1) further contains a plunger crankshaft (crank mechanism 4) connected to the plunger (press piston 5) and that the controller (control electronics 26) is further configured to regulate a rotational speed of the motor output to maintain a substantially constant plunger crankshaft speed during operation of the torque smoothing apparatus ([0003] lines 1-2, [0013] lines 3-6: main drive shaft 15 is controlled by the control electronics such that it maintains a substantially constant rotational speed; since the main drive shaft drives the baler components, including the crank mechanism, the driven components will also maintain a substantially constant rotational speed), but is silent to a plunger crankshaft speed sensor. However, Mohr does state that the controller is connected to and in communication with sensors in the rest of the baler via line 31 to optimize the speed of the second drive 24 ([0013] lines 6-8). Bonte teaches (Figures 8-11) a large square baler (baler 70) having a plunger (plunger 13) and a plunger crankshaft (crank 6) connected to the plunger; wherein the torque smoothing apparatus further comprises a plunger crankshaft speed sensor (sensor 43b) configured to monitor a speed of the plunger crankshaft (column 10 lines 49 and 55-57; the rotational speed of the flywheel 2 at any given detected crankshaft angle is known, as well as the relationship between flywheel rotational speed and crankshaft rotational speed, therefore the rotational speed of the crank 6 at any given detected crank position is also known); and wherein a controller (baler controller 56) is coupled to the plunger crankshaft speed sensor. This configuration allows the operator to calculate the kinetic energy of the flywheel at different crank positions (column 10 lines 61-66, column 11 lines 7-14), which allows for optimization of the flywheel position at the beginning of a baling operation such that the baler start-up is more efficient and does not fail due to the plunger stalling (column 10 lines 6-10 and 31-33, column 11 lines 44-46). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque smoothing apparatus disclosed by Mohr such that it further comprises a plunger crankshaft speed sensor configured to monitor a speed of the plunger crankshaft, wherein the controller is coupled to the plunger crankshaft speed sensor, as taught by Bonte, in order to ensure efficient, successful start-up of the baler.
Regarding Claim 11, Mohr is silent to a brake mechanism, but states that the torque smoothing apparatus can be supplemented with further features without deviating from the scope of the invention ([0015] lines 2-5). Bonte teaches (Figure 8) a drive line having a flywheel (flywheel 2) for a large square baler (baler 70), the drive line comprising a brake mechanism (disc brake system having brake disc 41 and brake caliper 51) configured to deter rotation of the gear connected to an auxiliary motor (gear wheel 57 connected to auxiliary motor 5) when the brake mechanism is engaged (column 8 lines 1-4; brake disc 41 engages with gear wheel 57 via its toothed outer rim 59, so when the brake disc is stopped by engaging the disc brake system, rotation of gear wheel 57 will be deterred); and wherein a controller (baler controller 56) is operably coupled to the brake mechanism (column 9 lines 14-22) and is configured to engage the brake mechanism upon at least one of startup and shutdown of the LSB (column 7 lines 33-34; the disc brake system 40 is engaged at least during shutdown of the baler). The brake mechanism is beneficial because it allows for faster shutoff of the baler due to the flywheel being stopped more quickly, and thus overall safer operation of the baler (column 7 lines 34-36). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque smoothing apparatus disclosed by Mohr such that it further comprises a brake mechanism configured to deter rotation of the gear connected to the auxiliary motor, i.e. the ring gear, when the brake mechanism is engaged, wherein the controller is operably coupled to the brake mechanism and is configured to engage the brake mechanism upon at least one of startup and shutdown of the LSB, as taught by Bonte, in order to provide faster shutoff and safer operation of the baler.
Regarding Claim 13, Mohr is silent to a sensor for providing data indicative of a plunger position, but states that the controller is connected to and in communication with sensors in the rest of the baler via line 31 to optimize the speed of the second drive 24 ([0013] lines 6-8). Bonte teaches (Figures 8-10) a large square baler (baler 70) having a plunger (plunger 13) and further comprising a sensor (sensor 43b) providing sensor data indicative of a plunger position of the plunger within the bale chamber (column 11 lines 30-32; plunger position within the bale chamber is directly correlated with the measured angular position of crank 6); and wherein a controller (baler controller 56) is coupled to the sensor and is configured to: (i) estimate plunger position utilizing the sensor data during bale formation by the LSB (column 12 lines 11-12 and 17-19, column 9 lines 15-16; the determining of the crank position, which corresponds to the plunger position, is performed by processing system 1 of the motor controller, which is part of baler controller 56), and (ii) control a rotational speed of a motor output based, at least in part, on the estimated plunger position (column 11 lines 32-42; auxiliary motor 5 is actuated, i.e. the rotational speed of the motor output is controlled, based on the determined crank position). This configuration allows for the flywheel to be advantageously positioned at the beginning of a baling operation such that the baler start-up is more efficient and does not fail due to the plunger stalling (column 10 lines 6-10 and 31-33, column 11 lines 44-46). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque smoothing apparatus disclosed by Mohr such that it further comprises a sensor providing sensor data indicative of a plunger position of the plunger within the bale chamber, wherein the controller is coupled to the sensor and is configured to estimate plunger position utilizing the sensor data during bale formation by the LSB and control a rotational speed of the motor output based, at least in part, on the estimated plunger position, as taught by Bonte, in order to ensure efficient, successful start-up of the baler.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mohr.
Regarding Claim 12, Mohr discloses a clutch that disengages when the rotational speed across the clutch exceeds a predetermined threshold ([0015] lines 3-5; “cut-off clutch” is interpreted as the claimed clutch). Mohr is silent to the precise location of the clutch, i.e. between which two components of the torque smoothing apparatus the clutch is mechanically coupled. However, the Examiner notes that there are only a finite number of locations within the torque smoothing apparatus depicted in Figure 2 at which one skilled in the art would mechanically couple a clutch, most of which are interpretable as being “between the flywheel and the auxiliary motor.” Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the torque smoothing apparatus disclosed by Mohr such that the clutch is mechanically coupled between the flywheel and the auxiliary motor and disengages the motor output from the flywheel when the rotational speed across the clutch exceeds a predetermined threshold, because this selection would be the result of choosing from a finite number of identified, predictable configurations that have a reasonable expectation of success and thus would be obvious to try.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr as applied to Claim 1 above and further in view of Hawlas et al., hereinafter Hawlas (US 5,894,718).
Regarding Claim 14, Mohr discloses (Figure 2) that the LSB drive line comprises an input shaft (hollow shaft 10) and an output shaft (main drive shaft 15) coaxial with the input shaft and mechanically coupled between the input shaft and the plunger (press piston 5, see Figure 1) contained in the LSB, but does not disclose that the input and output shafts are separated by an axial gap. Hawlas teaches (Figures 1 and 5) a large square baler (baler 2) including an LSB drive line (assembly of pre-switching transmission 30 containing planetary transmission 68 with drive source 74, hinge shafts 28 and 36, and flywheel 38), wherein the LSB drive line comprises: an input shaft (input shaft 32); an output shaft (output shaft 34) coaxial with the input shaft and mechanically coupled between the input shaft and a plunger contained in the LSB (connected to pressing piston 6 via hinge shaft 36); and an axial gap separating the input shaft and the output shaft (see Annotated Figure 5 below), the planetary gear train disposed in a coaxial relationship with the input shaft and with the output shaft, while spanning the axial gap (clearly seen in Figure 5). Since this is a known configuration for an LSB drive line that transmits rotational movement from the work vehicle engine to the baler components using a planetary gear train and auxiliary motor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large square baler (LSB) disclosed by Mohr by performing a simple substitution of the disclosed LSB drive line for the LSB drive line taught by Hawlas, in which the input and output shafts are separated by an axial gap which is spanned by the planetary gear train, in order to perform the same function.

    PNG
    media_image1.png
    464
    499
    media_image1.png
    Greyscale

Hawlas Annotated Figure 5
Regarding Claim 15, with reference to the aforementioned combination of Mohr and Hawlas, Hawlas teaches (Figures 1 and 5) the flywheel (flywheel 38) is rotationally fixed to the output shaft (output shaft 34; column 4 lines 23-26: “drivingly connected” is interpreted as being synonymous with “rotationally fixed”).
Regarding Claim 16, with reference to the aforementioned combination of Mohr and Hawlas, Hawlas teaches (Figures 1 and 5) the planetary gear train (planetary transmission 68) comprises a planet-carrier assembly including: a plurality of planet gears planetary gears 72); and a carrier supporting the plurality of planet gears (see Annotated Figure 5 above) and rotationally fixed to the input shaft (input shaft 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lang et al. (US 9,736,988) discloses a large square baler comprising a sensor providing data indicative of the plunger position within the bale chamber.
Retzlaff et al. (US 10,091,942) discloses a large square baler comprising a plunger speed sensor that is mounted upon the plunger crankshaft and a controller that controls and optimizes the plunger speed based on the data from the sensor.
Mohr et al. (US 6,105,353) discloses all the same limitations of the Mohr reference above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725